02-10-459,460,461-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NOS. 02-10-00459-CV
                                                      02-10-00460-CV
                                                      02-10-00461-CV
 
 
 



Bruce McConnell


 


APPELLANT




 
V.
 




The State of Texas


 


APPELLEE



 
 
------------
 
FROM THE 211th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On January
25, 2012, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss these appeals for want of prosecution
unless appellant or any party desiring to continue these appeals filed with the
court within ten days a response showing grounds for continuing the appeals.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant’s brief has not been filed, we dismiss these
appeals for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
 
                                                                   PER
CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED: 
February 23, 2012




[1]See
Tex. R. App. P. 47.4.